13-13016-smb         Doc 226        Filed 11/29/18 Entered 11/29/18 14:25:19           Main Document
                                                  Pg 1 of 6


TARTER KRINSKY & DROGIN LLP                               Sale Date: December 13,2018 @ 11:00 a.m.(ET)
1350 Broadway                                             Objections Due: December 6, 2018 @ 5:00 p.m.(ET)
New York, NY 10118
Telephone:(212)216-8000                                   Hearing Date on Objections (only if an objection is
Facsimile:(212)216-8001                                   timely filed and received): To be fixed by the Court
Deborah J. Piazza, Esq.
dpiazza@tarterkrinsky.com
Jill L. Makower,Esq.
imakowerAtarterkrinskv.com

Attorneysfor Chapter 7 Trustee,
Deborah J. Piazza, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X
In re

Rhinoceros Visual Effects And Design, LLC,                Case No. 13-13016(SMB)
                                                          Chapter 7 Case
                                            Debtor.
                                                      X

     NOTICE OF THE TRUSTEE'S SALE,PURSUANT TO 11 U.S.C. §§ 105 AND 363,
      BANKRUPCY RULE 6004 AND LOCAL BANKRUPTCY RULE 6004-1(a) OF
    REMNANT ASSETS OF THE DEBTOR'S ESTATE FREE AND CLEAR OF LIENS,
                 CLAIMS,INTERESTS AND ENCUMBRANCES

 TO ALL KNOWN CREDITORS AND PARTIES-IN-INTEREST, ALL PARTIES HAVING
 FILED NOTICES OF APPEARANCE, OAK POINT PARTNERS, LLC, AND THE UNITED
 STATES TRUSTEE:

         PLEASE TAKE NOTICE that, pursuant 11 U.S.C. §§ 105(a) and 363(b),(f) &(m), Fed
 R. Bankr. P. 6004(a) and Local Bankruptcy Rule 6004-1 of the United States Bankruptcy Court
 for the Southern District of New York ("Court"), Deborah J. Piazza ("Trustee"), the chapter 7
 trustee of the estate of Rhinoceros Visual Effects and Design, LLC ("Debtor"), the above-
 captioned debtor, has entered into the annexed purchase agreement("Purchase Agreement") with
 Oak Point Partners, LLC ("Proposed Purchase') for the Trustee's sale ("Sale") ofthe remaining
 property of the Debtor's estate consisting of known or unknown assets or claims which have not been
 previously sold, assigned, or transferred (collectively, "Remnant Assets") to the Proposed Purchaser
 for $7,000 ("Purchase Price") free and clear of liens, claims, interests and encumbrances. As set
 forth in the Purchase Agreement, the Remnant Assets specifically exclude: (a) all proceeds
 derived or to be derived from the Trustee's D&O claims (including proceeds of a settlement as to
 which a motion for approval is anticipated to be brought before the Bankruptcy Court);(b) cash
 held at the time of the Purchase Agreement by the Debtor or Trustee in bank accounts earmarked
 for distribution to creditors and/or payment of professional fees; (c) any and all Goods (as such



 {Client/007928/BANK876/01700955.DOCX;2 }
13-13016-smb         Doc 226        Filed 11/29/18 Entered 11/29/18 14:25:19      Main Document
                                                  Pg 2 of 6


 term is defined under § 9-102(44) of the Uniform Commercial Code)(e.g., office furniture) of
 the Debtor; and (d)the Purchase Price.

        PLEASE TAKE FURTHER NOTICE that the terms of the Sale are detailed in the
 Purchase Agreement. The Sale will be a private sale conducted at the offices of Tarter, Krinsky &
 Drogin LLP, 1350 Broadway, New York, NY 10118 on December 13, 2018 at 11:00 a.m.(ET)
 ("Sale Date).

        PLEASE TAKE FURTHER NOTICE that based upon an evaluation of the value, if any,
 and risk of recovery of the Remnant Assets, the Trustee believes the Purchase Price to be fair and
 reasonable.

         PLEASE TAKE FURTHER NOTICE that the Sale shall be free and clear of all liens,
 claims, interests, and encumbrances. The Trustee is not aware of any liens, claims, interests, or
 encumbrances on the Remnant Assets. Notwithstanding, all scheduled lienholders have received
 this Notice and shall have an opportunity to object to the relief requested as provided herein.

         PLEASE TAKE FURTHER NOTICE that requests for additional information about the
 Sale, or a copy of the Purchase Agreement, can be obtained by contacting Tarter, Krinsky & Drogin
 LLP, 1350 Broadway, New York, NY 10118, Attn: Deborah J. Piazza, Esq., Telephone:(212) 216-
 8000.

        PLEASE TAKE FURTHER NOTICE that no officer, director, stockholder, agent
 employee or insider of the Debtor, or any relative of any of the foregoing, are purchasing the
 Remnant Assets, directly or indirectly, or have any financial interest in the Sale or the Proposed
 Purchaser.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Sale shall be made
 in writing and filed electronically with the Court in accordance with the Bankruptcy Rules, the
 Local Rules of the Court, and General Order M-399, which along with the User's Manual for the
 Electronic Case Filing System, can be found at the Court's Website located at
 www.nysb.uscourts.gov and emailed, preferably in the Portable Document Format (PDF),
 Microsoft Word, WordPerfect, or any other Windows-based word processing format (with a hard
 copy delivered directly to the Chambers of the Honorable Stuart M. Bernstein, United States
 Bankruptcy Judge, United States Bankruptcy Court, One Bowling Green, New York, New York
 10004), and served in accordance with General Order M-399 or other form upon: (i) Tarter,
 Krinsky & Drogin LLP, 1350 Broadway, New York, NY 10118, Attn: Deborah J. Piazza, Esq.,
 Telephone: (212) 216-8000, and (ii) Oak Point Partners, LLC, 5215 Old Orchard Road, Suite
 1000, Skokie, IL 60077, Attn: Janice A. Alwin, Esq.(janicefiioakpointparterns.com), so as to be
 actually received no later than December 6, 2018 at 5:00 p.m.(ET)("Objection Deadline").
 The ECF docket number to which the filing relates shall be included in the upper right hand
 corner of the caption of all objections. Unless timely objections arefiled and served, the Sale will
 take place as noticed without a hearing.

         PLEASE TAKE FURTHER NOTICE that, in the event that no objections are timely
 filed, the Sale will be deemed uncontroverted and approved under 11 U.S.C. § 363(b),(f) &(m)
 and Local Bankruptcy Rule 6004-1. If objections are timely filed and served, a hearing

 {CIient/007928/BANK876/01700955.DOCX;2 }           2
13-13016-smb         Doc 226        Filed 11/29/18 Entered 11/29/18 14:25:19     Main Document
                                                  Pg 3 of 6


("Hearing") will be held before the Honorable Stuart M. Bernstein, United States Bankruptcy
Judge, in his Courtroom (#723) at the United States Bankruptcy Court for the Southern District
of New York, One Bowling Green, New York, New York 10004, at a date and time to be
scheduled by the Court upon such additional notice as the Court may direct. The objecting party
must attend the Hearing either in person or telephonically (with the Court's permission). The
Hearing may be adjourned from time to time without further notice except for a general
announcement at the Hearing.


 Dated: New York, New York                       TARTER KRINSKY & DROGIN LLP
        November 29, 2018                        Attorneysfor Deborah J. Piazza, Chapter 7 Trustee


                                                 By:        J
                                                        Deborah J. Piazza, Esq.
                                                        Jill L. Makower, Esq.
                                                        1350 Broadway, 1 1th Floor
                                                        New York, NY 10118
                                                        Telephone:(212)216-8000
                                                        Facsimile:(212)216-8001




 {Client/007928/BANK876/01700955.DOCX;2 }          3
13-13016-smb       Doc 226        Filed 11/29/18 Entered 11/29/18 14:25:19                      Main Document
                                                Pg 4 of 6



                                      ASSET PURCHASE AGREEMENT

         THIS ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of
  November.17, 2018, is by and between DEBORAH J. PIAZZA, not individually, but solely as
  chapter 7 trustee ("Trustee" or "Seller") of the RHINOCEROS VISUAL EFFECTS AND DESIGN
  LLC("Debtor") BANKRUPTCY ESTATE ("Estate), and OAK POINT PARTNERS,LLC
  ("Purchaser).

                                                 WITNESSETH:

          WHEREAS,on September 17, 2013, the Debtor filed a voluntary petition for relief under
  chapter 11 ofthe Bankruptcy Code in the United States Bankruptcy Court for the Southern District of
  New York ("Court"), assigned Case No. 13-13016, which case subsequently was converted to one under
  chapter 7 of the Bankruptcy Code; and

          WHEREAS,on or about September 23, 2014, the Trustee was appointed as chapter 7 trustee of
  the Debtor's Estate; and

          WHEREAS,at the time of the execution of this Agreement and continuing into the future, there
  may be property ofthe Estate remaining, consisting of known or unknown assets or claims which have
  not been previously sold, assigned, or transferred (collectively, "Remnant Assets"); and

          WHEREAS,Remnant Assets specifically exclude:(a) all proceeds derived or to be derived from
  the Trustee's D&O claims (including proceeds of a settlement as to which a motion for approval is
  anticipated to be brought before the Bankruptcy Court);(b)cash held at the time of this Agreement by the
  Debtor or Trustee in bank accounts earmarked for distribution to creditors and/or payment of professional
  fees;(c)any and all Goods.' (e.g., office furniture) ofthe Debtor; and (d)the Purchase Price (as
  hereinafter defined) to be delivered pursuant hereto; and

            WHEREAS,subject to Court approval, Seller has the power and authority to sell and assign all
  right, title and interest in and to the Remnant Assets to Purchaser, including, but not limited to the
  proceeds thereof.

          NOW THEREFORE,in consideration of the promises and mutual undertakings herein
  contained, Seller and Purchaser agree as follows:

  1. Purchase Price. The Purchase Price shall be good funds in the amount of Seven Thousand and
  No/100 Dollars($7,000.00), payable within three (3) business days of: (a)the date upon which the Court
  enters an order approving this Agreement(an "Approval Order), which Approval Order contains a
  provision waiving the 14-day stay set forth in Rule 6004(h) of the Federal Rules of Bankruptcy
  Procedure, or(b) in the event the Approval Order does not contain a waiver of said provision, then the
  date upon which the Approval Order becomes a Final Order. As used herein, the term "Final Order"
  means an Approval Order that has been duly entered on the docket of the Court, and the time for any
  party in interest to seek to appeal it or reargue it has expired without a notice of appeal or motion for
  permission to appeal having been filed or reargument having been sought, or, in the event any of such
  events have occurred, such reargument, if any, has been denied, all appeals taken have been finally
  resolved, and the time to take any further appeals, file a motion for further permission to appeal, or seek
  certiorari has expired without the Approval Order being vacated, reversed or modified.


   The term "Goods" as used herein shall have the meaning ascribed to it under § 9-102(a)(44) of the Uniform
  Commercial Code.
                                                     1
13-13016-smb       Doc 226       Filed 11/29/18 Entered 11/29/18 14:25:19                    Main Document
                                               Pg 5 of 6



  2. Assignment of Remnant Assets. Seller hereby irrevocably and unconditionally sells, assigns,
  transfers and conveys to Purchaser all of the Seller's right, title and interest under, in and to the Remnant
  Assets, as well as any and all claims and rights related to the Remnant Assets, including, without
  limitation, all cash, securities, instruments and other property that may be paid or issued in conjunction
  with the Remnant Assets and all amounts, interest, and costs due under the Remnant Assets.

  3. Authority to Sell. Subject to Court approval, the sale of the Remnant Assets by the Seller is made
  pursuant to the authority vested in the Seller.

  4. Payments Received on Remnant Assets. Seller further agrees that any payments received by Seller
  on account of any Remnant Assets shall constitute property of the Purchaser to which the Purchaser has
  an absolute right, and that Seller will promptly deliver such payment to Purchaser at Purchaser's address
  set forth below. Seller agrees to use reasonable efforts to forward to Purchaser notices received with
  respect to any Remnant Assets.

  5. Seller's Representations and Warranties. In consideration of Purchaser's agreements herein and to
  induce Purchaser to enter into this Agreement, Seller represents and warrants to Purchaser that subject to
  the Court's approval Seller has full lawful right, title, power and authority to enter into this Agreement
  and to convey Seller's interest to Purchaser in the Remnant Assets as is set forth in this Agreement.

  EXCEPT AS SPECIFICALLY SET FORTH HEREIN,THE SELLER SELLS,ASSIGNS, AND
  TRANSFERS THE REMNANT ASSETS TO THE PURCHASER "AS IS, WHERE Is"
  WITHOUT ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER,WHETHER
  EXPRESS,IMPLIED OR IMPOSED BY LAW.

  6. Free and Clear Sale. Subject to the Court's approval, the sale of Remnant Assets shall be free and
  clear of any liens, claims, or encumbrances pursuant to 11 U.S.C. § 363(f).

  7. No Assumption of Liabilities. Notwithstanding any other provision of this Agreement, the parties
  agree that Purchaser is acquiring only the Remnant Assets and rights and interests related thereto, and that
  Purchaser is not acquiring or assuming, nor shall it be deemed to have acquired or assumed, any liabilities
  or obligations of Seller or its affiliates of any kind or nature, whatsoever, whether arising out of, or in
  connection with, the Remnant Assets, except as may otherwise expressly be provided herein.

  8. Documents of Assignment. From time to time upon request from Purchaser, Seller shall execute and
  deliver to Purchaser such documents reasonably requested by Purchaser to evidence and effectuate the
  transfer contemplated by this Agreement in a form reasonably acceptable to the parties hereto. However,
  Purchaser shall reimburse Seller for its reasonable costs associated with such compliance.

  9. Limited Power of Attorney. Solely with respect to the Remnant Assets, and to the extent permitted
  by law, Seller hereby irrevocably appoints Purchaser as its true and lawful attorney and authorizes
  Purchaser to act in Seller's stead, to demand, sue for, compromise and recover all such amounts as now
  are, or may hereafter become, due and payable for or on account of the Remnant Assets herein assigned.
  Seller grants unto Purchaser full authority to do all things necessary to enforce the transfer of the
  Remnant Assets to Purchaser and its rights thereunder pursuant to this Agreement.

  10. Entire Agreement. This Agreement embodies the entire agreement and understanding between
  Seller and the Purchaser and supersedes any and all prior agreements and understandings with respect to
  the subject matter hereof. This Agreement may not be amended or in any manner modified unless such
  amendment or modification is in writing and signed by both parties.

  11. Benefits and Binding Effect. All provisions contained in this Agreement or any document referred

                                                                                                              2
13-13016-smb       Doc 226       Filed 11/29/18 Entered 11/29/18 14:25:19                      Main Document
                                               Pg 6 of 6




    to herein or relating hereto shall inure to the benefit ofand shall be binding upon the respective successors
    and assigns of Seller and the Purchaser.

    12. Governint Law. Except to the extent any of the provisions of the United States Bankruptcy Code
    may apply, this Agreement shall be governed by and construed in accordance with the internal laws of the
    State of New York, without giving effect to choice of law principles ofthe State of New York.

    13. Counterparts. This Agreement may be executed in one or more counterparts, each of which shall be
    deemed an original but all of which together will constitute one and the same instrument, and copies or
    facsimiles of execution signatures shall be equivalent to original signatures.

    THIS AGREEMENT has been duly executed as ofthe day and year first above written.



    OAK POINT PARTNERS,LLC

    By:            C.a ...
    Name: ERIC LINN
    Its: President

    Address (for regular mail and mailforwarding): PO Box 1033, Northbrook, IL 60065-1033
    Address (for overnight delivery): 5215 Old Orchard Road, Suite 1000, Skokie, IL 60077
    Tel(847)577-1269        Fax (847)655-2746



    RHIN LCEROS VISU •          EFFECTS AND DESIGN LLC BANKRUPTCY ESTATE

    By:
    Name: D :/'• JP •
    Its: Chapter 7 Trustee, an not in her personal capacity

    Address: c/o Tarter, Krinsky & Drogin LLP, 1350 Broadway,New York, NY 10018
    Tel(212)216-8000        Fax (212)216-8001




                                                                                                               3
